Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, last line of the page, recites “measure an ORP valude of the discharged ballast water;”, this appears to be a typographical error, valude is interpreted as value.  Appropriate correction is required.
Claims 17-21 recite “The ballast water management system of claim 1”, this appears to be a typographical error, claims 17-21 are interpreted as depending from claim 16.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,148,963. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent requires substantially the same components, i.e. a ballast water management system, including a tank, a biocide source, a neutralization system, controllers, ORP sensors, electrolytic cell, and method including control of current to maintain amperage.

Allowable Subject Matter
	No claims may be allowed until the double patenting rejection is overcome. However, as best understood, claims 24 and 25 are free from the prior art. 
	See the prosecution history of the parent application 16/465,215, in particular the remarks dated 04/19/2021. The closest prior art of record is Matousek. As noted in the aforementioned remarks, Matousek’s teaches a method and system for ballast water treatment and generation of biocide with electrolytic cells, but fails to provide teaching or motivation for the full scope of the instant claims of regulating the voltage to maintain target amperage in the electrolytic cell and a second controller regulating the addition of neutralizing agent in a first low dichlorination mode and a second high dichlorination mode, and decreasing a flow rate of the chloride-containing water introduced into the electrolytic cell if the amperage falls of the current below the target value and if the voltage is at a maximum value . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matousek (WO2012/125175A1) in view of Osakabe (2010/0072144), in view of Schwartzel (2011/0024361).
With respect to claim 16,  Matousek teaches a ballast water management (BWM) system ([0026-0030] Figure 1) configured to introduce ballast water into a ballast tank through a ballast water line ([0026] ballast water stream 112) and to discharge ballast water ([0043] discharge piping 122) from the ballast tank (124) after a retention time in the ballast tank ([0003]), ballast water stored in tanks for a voyage); a biocide source configured to introduce a biocide into the ballast water, with chloride-containing water ([0026-0030] Figure 1, electrolytic cells from killing agents from seawater to treat ballast water), an electrolytic cell (124) with at least one anode and at least one cathode ([0028], electrodes, direct anodic and cathodic current), a power supply disposed to supply direct current (power supply 131), to generate the biocide ([0027]), voltage is regulated to achieve a target amperage of the direct current ([0032]); and a neutralization system fluidly connected downstream from the ballast tank ([0039] neutralization system 148) to introduce a neutralizing agent (reducing agent) selected to at least partially neutralize the biocidal activity of the biocide (0041]) into the discharge ballast water (reducing agent piping 152, reducing agent source 139), an oxidation-reduction potential (ORP) sensor configured to measure an ORP value of the discharged ballast water ([0034, 0039-0040] probe(s) 138, probes may be located upstream of the ballast tanks 120, within the ballast tanks, downstream of the ballast tanks, downstream of the discharge pumps); a second controller configured to regulate addition of the neutralizing agent to the ballast water to be discharged  ([0039-0040], means for controlling reducing agent 141). However, Matousek does not explicitly teach a first low mode and a second high mode for dechlorination. Matousek teaches controlling the amount of reducing agent with ORP probes ([0039-0040]) and verifying the effectiveness of the neutralization ([0042]). 
Osakabe teaches a method of treating ballast water with hypochlorite and then removing residual chlorine in the system ([0045]), that residual chlorine has adverse effects on aquatic organisms even in trace amounts, and the importance eliminating the residual chlorine in a short period of time ([0092]) and an effective method of adjusting the sulfite (neutralizing agent) to use oxidation reduction potential ([0093]), that because there are areas where the dissolved oxygen is limited, a method where the target ORP is in the range of 500-600 mV by the addition of sulfite (a first mode), the adjusting the target ORP to less than 500 mV (a second mode) ([0095]), or to 350-400mV, by addition of sulfite in proportion the water quality ([0094-0097], chemical adjusting valve 21 (second controller) adds sulfite for the removal of residual chlorine in discharge water (Figure 3, [0012]). 
Schwartzel teaches electrochemical treatment of reservoirs of water with custom mixed oxidant and mixed reductants with real-time monitoring (abstract), that dechlorination is an advanced oxidation process ([0040]), an apparatus for generating a custom and potentially real time varied mixed reductant stream ([0048]), and a system can turn the cell on and off in response to signals from sensors ([0078]), real time adjustment via PLC ([0102]) in response to varying water quality parameters, for example opening a pool or spa [0125]; including an example ([0091]) where as ORP approaches set-point, concentration can be reduced, or changed to maximize residual in the water at a set point turn off, and example ([0172]), ORP sensor, control unit, and regulator, vary automatically to maintain the water quality at a desired level.
It would have been obvious to one of skill in the art to incorporate variable OPR target values and modes to address different loads due to initial water values and differing incoming water parameters in order to obtain a desired residual chlorine content after initial consumption of the sulfite by addition of the sulfite (Osakabe [0095]), adjust the concentration based on ORP values to control residual in the water ([Schwartzel [0172]), and ensure residual chlorine-free treated water can be discharged, not damaging aquatic organisms in the water discharge area (Osakabe [0114]).
With respect to claim 17, the BWM system of claim 16 is taught above. Matousek teaches regulating flow from the electrolytic cell, control to the cell will control the flow from the cell ([0010], the biocide source is configured to adjust a flow rate of the chloride-containing water through the electrolytic cell).
With respect to claim 18, the BWM system of claim 16 is taught above, Matousek further teaches a filter fluidly connected to the ballast water line and disposed to remove at least a portion of solids from the ballast water to be introduced into the ballast tank ([0003]).  
With respect to claim 19, the BWM system of claim 16 is taught above, Matousek further teaches the source of chloride-containing water is any of a ship cooling water system, a sea chest, and a chloride-containing water storage tank ([0022]) ballast water is drawn from one or more sea chests).  
With respect to claim 21, the BWM system of claim 16 is taught above, Matousek teaches the neutralization system is configured to discontinue introducing the neutralizing agent, in an OFF mode, if the measured ORP value from the first ORP sensor is less than a target ORP value ([0039-0040, 0060] means for controlling the amount of reducing agent supplied to the ballast water, in communication with the means for measuring the halogen or reducing agent content, amount of reducing agent can be modulated in response to ORP value indicating excess reducing agent is present).  
While Matousek does not explicitly teach that the system has an off mode, it is an obvious engineering choice to discontinue the neutralization when the target has been reached. 
Alternatively, Schwartzel teaches electrochemical treatment of reservoirs of water with custom mixed oxidant and mixed reductants with real-time monitoring (abstract), that dechlorination is an advanced oxidation process ([0040]), an apparatus for generating a custom and potentially real time varied mixed reductant stream ([0048]), and a system can turn the cell on and off in response to signals from sensors ([0078]), real time adjustment via PLC ([0102]) in response to varying water quality parameters, for example opening a pool or spa [0125]; including an example ([0091]) where as ORP approaches set-point, concentration can be reduced, or changed to maximize residual in the water at a set point turn off, and example ([0172]), ORP sensor, control unit, and regulator, vary automatically to maintain the water quality at a desired level.
With respect to claim 22, the BWM system of claim 21 is taught above. Matousek further teaches a second ORP sensor configured to measure a second ORP value of the discharge ballast water downstream from the neutralization agent introduction site ([0034, 0039-0040] probe(s) 138, probes may be located upstream of the ballast tanks 120, within the ballast tanks, downstream of the ballast tanks, downstream of the discharge pumps).  
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matousek (WO2012/125175A1) in view of Osakabe (2010/0072144), in view of Schwartzel (2011/0024361).
With respect to claim 23, Matousek teaches a method of managing ship ballast water, drawing ballast water into a ballast tank of the ship ([0026]); introducing a chloride-containing water into an electrolytic cell at a flow rate ([0027] ); applying a current through the electrolytic cell (124) at a voltage to achieve an amperage ([0032]) to generate a chlorine-based biocide ([0027-0028]); comparing the amperage to a target value; adjusting the voltage to maintain the amperage at the target value ([0032-0033]); introducing the chlorine-based biocide into the ballast water ([0030], 128b); discharging the ballast water from the ballast tank ([0043]); and dechlorinating ([0044]) the ballast water (Figure 1).  
However, Matousek does not explicitly teach a first low mode and a second high mode for dechlorination. Matousek teaches controlling the amount of reducing agent with ORP probes ([0039-0040]) and verifying the effectiveness of the neutralization ([0042]). 
Osakabe teaches a method of treating ballast water with hypochlorite and then removing residual chlorine in the system ([0045]), that residual chlorine has adverse effects on aquatic organisms even in trace amounts, and the importance eliminating the residual chlorine in a short period of time ([0092]) and an effective method of adjusting the sulfite (neutralizing agent) to use oxidation reduction potential ([0093]), that because there are areas where the dissolved oxygen is limited, a method where the target ORP is in the range of 500-600 mV by the addition of sulfite (a first mode), the adjusting the target ORP to less than 500 mV (a second mode) ([0095]), or to 350-400mV, by addition of sulfite in proportion the water quality ([0094-0097], chemical adjusting valve 21 (second controller) adds sulfite for the removal of residual chlorine in discharge water (Figure 3, [0012]). 
Schwartzel teaches electrochemical treatment of reservoirs of water with custom mixed oxidant and mixed reductants with real-time monitoring (abstract), that dechlorination is an advanced oxidation process ([0040]), an apparatus for generating a custom and potentially real time varied mixed reductant stream ([0048]), and a system can turn the cell on and off in response to signals from sensors ([0078]), real time adjustment via PLC ([0102]) in response to varying water quality parameters, for example opening a pool or spa [0125]; including an example ([0091]) where as ORP approaches set-point, concentration can be reduced, or changed to maximize residual in the water at a set point turn off, and example ([0172]), ORP sensor, control unit, and regulator, vary automatically to maintain the water quality at a desired level.
It would have been obvious to one of skill in the art to incorporate variable OPR target values and modes to address different loads due to initial water values and differing incoming water parameters in order to obtain a desired residual chlorine content after initial consumption of the sulfite by addition of the sulfite (Osakabe [0095]), adjust the concentration based on ORP values to control residual in the water ([Schwartzel [0172]), and ensure residual chlorine-free treated water can be discharged, not damaging aquatic organisms in the water discharge area (Osakabe [0114]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matousek (WO2012/125175A1), in view of Osakabe (2010/0072144), in view of Schwartzel (2011/0024361), in view of Ivanter (2011/0120956).
With respect to claim 20, the BWM system of claim 1 is taught above. Matousek teaches salt is generated either from the salt naturally present in the ballast water if seawater, or from added chloride salts if fresh water, the invention is not limited to seawater and any chlorine generating salt water may be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a separate source of chloride generating salts, isolated from the ballast water line, to provide chloride generating salts when ballast water is fresh water. Alternatively, Ivanter teaches a ballast water treatment system with a biocide, a controller, and ORP sensor and the regulation of biocide introduced into the ballast water ([0010]) the biocide source comprises an inlet fluidly connected to a source of chloride-containing water that is fluidly isolated from the ballast water line.  It would have been obvious to one of skill in the art to allow for an isolated inlet to allow for the use of ship-board cooling system water as source water ([0036]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777